Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	For clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II) the following descriptions of Figs. 1.1-1.7 have been amended to read:
--Fig. 1.1 is a top view thereof
  Fig. 1.2 is a bottom view thereof.
  Fig. 1.3 is a front elevation view thereof.
  Fig. 1.4 is a rear elevation view thereof.
  Fig. 1.5 is a right elevation view thereof.
  Fig. 1.6 is a left elevation view thereof.
  Fig. 1.7 is a top front perspective view thereof.
  The dotted lines showing the coaster base in reproductions 1.1 to 1.7 is included for    the purpose of illustrating the surrounding structure and forms no part of the claimed design.—

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRY A WALLACE whose telephone number is 571.272.2630.  The examiner can normally be reached Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached on 571.270.7145.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (in USA or Canada) or 571-272-1000.
The amendment and/or drawings may be submitted to the following address:
	Mail Stop Design
	USPTO
	PO Box 1450
	Alexandria, VA  22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




                                                                            
	
	/TERRY A WALLACE/          Primary Examiner, Art Unit 2916